Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
 Claims 1-3, 6-17, and 22 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejections of claim 1-3, 6-17, and 22 under 35 U.S.C. 112(a) for new matter is withdrawn in view of amended claims. 
The rejection of claims 1-3, 6-17, and 22 under 35 U.S.C. 112(a) for written description is withdrawn in view of Applicant’s argument. 
The rejection of claims 1-3, 6-17, and 22 under 35 U.S.C. 112(a) for scope of enablement is withdrawn in view of Applicant’s argument.

Information Disclosure Statement
The information disclosure statement filed on 12/06/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 
Claim Rejections under 35 USC § 112 (b) 
(i).  The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claim 1-3, 6-17, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(a). Claim 1 is drawn to a method of treating a cancer in a subject that has an ErbB-2 and ErbB-3 positive cell. The recitation, “a subject that has an ErbB-2 and ErbB-3 positive cell” is vague ad unclear regarding the cancer in a subject to be treated because it does not indicate that the cancer to be treated comprises an ErbB-2 and ErbB-3 positive cell. 

Claim 7 is drawn to a method of treating a cancer in a subject that has an ErbB-2 and ErbB-3 positive tumor. The recitation, “a subject that has an ErbB-2 and ErbB-3 positive tumor” is vague ad unclear regarding the cancer in a subject to be treated because it does not indicate that the cancer to be treated comprises an ErbB-2 and ErbB-3 positive tumor. Moreover, the preamble of claim 7 recites “a method of treating a cancer in a subject that has an ErbB-2 and ErbB-3 positive tumor”. The two terms “cancer” and “tumor” are inconsistent. 

Applicant argues that claim 1 to clarify that the cancer cell is ErbB-2/ErbB-3 positive, whereas claim 7 clearly states that the subject contains an ErbB-2 and ErbB-3 positive tumor. Applicant’s argument has been fully considered but is not deemed to be persuasive because the “that clause” does not indicate that the cancer to be treated comprises an ErbB-2 and ErbB-3 positive cell (claim 1) or an ErbB-2 and ErbB-3 positive tumor (claim 7).

(b). Claims 1 and 7 recite a limitation, “wherein the first antigen binding site and the second antigen binding site comprise a CDR1, CDR2, and CDR3 sequence of the IGKV1-39/jk1 light chain (SEQ ID NO: 78).” The claims are indefinite because they do not particularly set forth the sequences of CDR1, CDR2, and CDR3 of the IGKV1-39/jk1 light chain (SEQ ID NO: 78).”

Claims 2-3 and 6 are rejected as dependent claims from claim 1, whereas claims 8-17 and 22 are rejected as dependent claims from claim 7.

Claim Rejections under 35 USC § 112 (d) 
(i). The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(ii). Claim 3 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Specifically, claim 3 recites "wherein the cell is a cancer cell associated with an NRG fusion”. However, claim 1, from which claim 3 depend3, already recites “wherein the cell comprises an NRG1 fusion gene …”.  Thus, claim 3 does not further limit claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.  

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             December 9, 2022